Case: 12-1693   Document: 9     Page: 1   Filed: 10/09/2012




          NOTE: This order is nonprecedential.

  Wntteb ~tate~ ~ourt of §ppeaI~
      for tbe jfeberaI (!Circuit

    JANSSEN PHARMACEUTICALS, INC. AND
   JOHNSON & JOHNSON PHARMACEUTICAL
      RESEARCH & DEVELOPMENT, LLC,
                  Plaintiffs-Appellees,
                           v.
   WATSON LABORATORIES, INC. AND SANDOZ,
                 INC.,
                      Defendants,
                          AND

   LUPIN PHARMACEUTICALS, INC.            AND    LUPIN
                 LTD.,
                Defendants-Appellants.


                       2012-1693


   Appeal from the United States District Court for the
District of New Jersey in consolidated case no. 08-CV-
5103, Judge Stanley R. Chesler.


                     ON MOTION


                      ORDER
Case: 12-1693     Document: 9      Page: 2   Filed: 10/09/2012




JANSSEN PHARMACEUTICALS V. WATSON LABORATORIES            2

    Lupin Pharmaceuticals, Inc. et al. (Lupin) moves to
expedite the appeal, briefing, and oral argument. Lupin
states that Janssen Pharmaceuticals, Inc. et al. (Janssen)
oppose.
     Upon consideration thereof,
     IT Is ORDERED THAT:
    The motions are granted to the following extent: Lu-
pin's opening brief is due no later than October 26, 2012;
Janssen's brief is due no later than November 30, 2012;
Lupin's reply brief and the joint appendix are due no later
than December 10, 2012. No extensions of time should be
anticipated. Oral argument will be scheduled by subse-
quent order.
                                     FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
s8